—Appeal from an order of Supreme Court, Oneida County (Shaheen, J.), entered June 13, 2001, which determined that the State Insurance Fund is not entitled to a lien against proceeds received by plaintiff as a result of the settlement of his action against defendant.
*896It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly determined that the State Insurance Fund is not entitled to a lien against proceeds received by plaintiff as the result of the settlement of his action against defendant City of Rome. The State Insurance Fund failed to establish that the proceeds received by plaintiff were not in lieu of first-party benefits (see Workers’ Compensation Law § 29 [1-a]; Insurance Law § 5104 [b]) and thus failed to establish that it is entitled to a lien. Present—Pine, J.P., Hayes, Hurlbutt, Burns and Lawton, JJ.